AMENDMENT NUMBER ONE
to the
MASTER REPURCHASE AGREEMENT
dated as of July 12, 2006
by and among
DEUTSCHE BANK AG, NEW YORK BRANCH,
successor-in-interest to
DB STRUCTURED PRODUCTS, INC.,
MORTGAGEIT HOLDINGS, INC.
and
MORTGAGEIT, INC.

This AMENDMENT NUMBER ONE (this ‘‘Amendment Number One’’) is made this 13th day
of November, 2006, by and among Deutsche Bank AG, New York Branch, having an
address at 60 Wall Street, New York, NY 10005, East-Fleet Finance Limited,
having an address at Whiteley Chambers, Don Street, St. Helier, Jersey JE4 9WG,
Channel Islands (each, individually, a ‘‘Buyer’’ and collectively, ‘‘Buyers’’),
MortgageIT Holdings, Inc. and MortgageIT, Inc., each having an address at 33
Maiden Lane, 6th Floor, New York, NY 10038 (each, individually, a ‘‘Seller’’ and
collectively, the ‘‘Sellers’’) to the Master Repurchase Agreement, dated as of
July 12, 2006, by and among DB Structured Products, Inc., predecessor in
interest to the Buyers (the ‘‘Assignor’’), and the Sellers (the ‘‘Agreement’’).

RECITALS

        WHEREAS, the Sellers have requested that the Buyers agree to amend the
Agreement to make the modifications set forth below and the Buyers have agreed
to such request.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:

        SECTION 1.    Effective as of November 13, 2006, the Agreement is hereby
amended as follows:

        (a)    Section 2 of the Agreement is hereby amended by (i) in the
definition of ‘‘Jumbo Loan,’’ deleting ‘‘2,000,000’’ and inserting in its place
‘‘3,000,000, provided that any Jumbo Loan with a principal amount in excess of
$2,000,000 may be an Eligible Asset only if such loan is underwritten in
accordance with underwriting guidelines acceptable to the Buyer in its sole and
absolute discretion’’; and (ii) deleting the definition of ‘‘Maximum Aggregate
Purchase Price’’ in its entirety and replacing it with the following:

‘‘’Maximum Aggregate Purchase Price’ means the following amounts for the
following time periods, minus, as of any date of determination on which
Purchased Assets include HELOCs, the undrawn portions, if any, of the Credit
Limits for such HELOCs:


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Period: [spacer.gif]
[spacer.gif] Maximum Aggregate
Purchase Price From the Effective Date to the earlier of January 10, 2007 and
the Acceleration Date (‘‘Period A’’) [spacer.gif] [spacer.gif] $7,000,000,000
From the last day of Period A to the earlier of February 9, 2007 and the 30th
day following the Acceleration Date (‘‘Period B’’) [spacer.gif] [spacer.gif]
$6,000,000,000 From the last day of Period B to the earlier of March 9, 2007 and
the 60th day following the Acceleration Date (‘‘Period C’’) [spacer.gif]
[spacer.gif] $5,000,000,000 From the last day of Period C to the earlier of
April 11, 2007 and the 90th day following the Acceleration Date (‘‘Period D’’)
[spacer.gif] [spacer.gif] $4,000,000,000 From the last day of Period D to the
earlier of May 11, 2007 and the 120th day following the Acceleration Date
(‘‘Period E’’) [spacer.gif] [spacer.gif] $3,000,000,000 From the last day of
Period E to the earlier of June 11, 2007 and the 150th day following the
Acceleration Date (‘‘Period F’’) [spacer.gif] [spacer.gif] $2,000,000,000 From
the last day of Period F to the earlier of July 11, 2007 and the 180th day
following the Acceleration Date (‘‘Period G’’) [spacer.gif] [spacer.gif]
$1,000,000,000 On the last day of Period G [spacer.gif] [spacer.gif]
                       $0’’ [spacer.gif]

        (b)    Exhibit 2 to the Agreement is hereby amended by deleting
paragraph (vv) thereof in its entirety and replacing it with the following:

(vv)    First Lien Consent.    With respect to each Loan which is a Closed-End
Second Mortgage Loan or second lien HELOC, either (i) no consent by the holder
of the related first lien is required with respect to such Loan, or (ii) such
consent has been obtained and is contained in the Asset File.

        SECTION 2.    Defined Terms.    Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Agreement.

        SECTION 3.    Representations.    In order to induce the Buyers to
execute and deliver this Amendment Number One, the Sellers represent to the
Buyers that as of the date hereof, after giving effect to this Amendment Number
One, each Seller is in full compliance with all of the terms and conditions of
the Program Documents and no Default or Event of Default has occurred under any
of the Program Documents.

        SECTION 4.    Effectiveness of Amendment.    The effectiveness of this
Amendment Number One is conditioned upon receipt by the Buyers of this Amendment
Number One executed by the Sellers.

        SECTION 5.    Fees and Expenses.    As a further condition precedent to
the effectiveness of this Amendment Number One, the Sellers shall pay to the
Buyers all reasonable fees and out-of-pocket expenses incurred by the Buyers in
connection with this Amendment Number One (including all reasonable fees and out
of pocket costs and expenses of the Buyers’ legal counsel incurred in connection
with this Amendment Number One), in accordance with Section 22(a) of the
Agreement.

        SECTION 6.    Limited Effect.    This Amendment Number One shall become
effective upon the execution hereof by the parties hereto. Except as expressly
amended and modified by this Amendment Number One, the Agreement shall continue
in full force and effect in accordance with its terms. Reference to this
Amendment Number One need not be made in the Agreement or any other instrument
or document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

2


--------------------------------------------------------------------------------


        SECTION 7.    GOVERNING LAW.    THIS AMENDMENT NUMBER ONE SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED
IN SUCH STATE (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

        SECTION 8.    Counterparts.    This Amendment Number One may be executed
by each of the parties hereto on any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument.

[SIGNATURE PAGE FOLLOWS]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Buyers and the Sellers have caused this Amendment Number
One to be executed and delivered by their duly authorized officers as of the day
and year first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] DEUTSCHE BANK AG, NEW YORK
BRANCH,
as Buyer [spacer.gif] [spacer.gif] MORTGAGEIT HOLDINGS, INC.,
as Seller By:   /s/ Frank Byrne
Name:   Frank Byrne
Title:    Managing Director [spacer.gif] [spacer.gif] By: /s/ Glenn J. Mouridy
Name: Glenn J. Mouridy
Title: President and Chief Financial Officer By:   /s/ John McCarthy
Name:   John McCarthy
Title:    Vice President [spacer.gif] [spacer.gif]   EAST-FLEET FINANCE LIMITED,
as Buyer [spacer.gif] [spacer.gif] MORTGAGEIT , INC., as Seller By:   /s/ Peter
Gatehouse
Name:   Peter Gatehouse
Title:    Director [spacer.gif] [spacer.gif] By: /s/ Robert A. Gula
Name: Robert A. Gula
Title: Chief Financial Officer   [spacer.gif] [spacer.gif]   [spacer.gif]

4


--------------------------------------------------------------------------------
